IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA, Cause No. CR 11-133-BLG-SPW
CV 16-078-BLG-SPW
Plaintiff/Respondent,
vs. ORDER
ANTHONY ALEX ROLL,
Defendant/Movant.

 

 

This matter comes before the Court on Defendant/Movant Roll’s motion to
vacate, set aside, or correct the sentence under 28 U.S.C. § 2255. Roll is a federal
prisoner represented by counsel.

Roll seeks relief under Johnson v. United States, U.S. __, 135 8. Ct. 2551
(2015), which was made retroactive to final judgments by Welch v. United States,
__ US. __, 1368S. Ct. 1257 (2016), Sessions v. Dimaya, 138 S. Ct. 1204, 1201
(2018), and under the Supreme Court’s extension of those decisions to the virtually
identical language of 18 U.S.C. § 924(c)(3)(B) in United States v. Davis, _ US.
__, 1398S. Ct. 2319, 2323-24 (2019). The United States concedes Roll’s motion.

See Resp. to Order (Doc. 214) at 2.

Accordingly, IT IS ORDERED:

1. The Order of May 4, 2018 (Doc. 212) is REINSTATED. Based on that
1
Order and the Supreme Court’s decision in Davis, Roll’s motion to vacate, set
aside, or correct the sentence under 28 U.S.C. § 2255 (Doc. 181) is GRANTED.

2. Roll’s conviction on Count 2 is VACATED.

3. Judgment in the civil case is VACATED. When an amended judgment is
entered in the criminal case, the clerk shall close the civil file by entering
judgment, by separate document, in favor of Roll and against the United States.

4. The United States Marshals Service shall transport Anthony Alex Roll,
BOP # 11530-046, to the District of Montana for resentencing. Roll must be
present in Montana and available to consult with counsel at least 30 days before
the hearing.

pe
DATED this 4% day of September, 2019.

Lve Pll:

“Susan P. Watters
United States District Court

cc: USPO
USMS
